DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a mechanical connection interface comprising:
a first connection interface arrangement defining an attachment opening defining a groove portion and an enlarged portion, a flexible cantilever latch positioned within the enlarged portion of the attachment opening, the flexible cantilever latch having, the flexible cantilever latch including a base end and a free end, the enlarged portion of the attachment opening including an interlock receiving portion defined between the free end of the flexible cantilever latch and the groove portion of the attachment opening, the free end of the flexible cantilever latch defining a stop surface, and the flexible cantilever latch defining a stop receptacle;
a second connection interface arrangement configured to interlock with the first connection interface arrangement, the second connection interface arrangement including an 
wherein at least one of the stop receptacle and the stop includes a ramp surface;
wherein the second connection interface arrangement is connected to the first connection interface arrangement by orienting the second connection interface arrangement in a first position relative to the first connection interface arrangement in which:
a) first and second reference axes are aligned;
b) the interlock is received within the interlock receiving portion of the enlarged portion of the attachment opening; and
c) the stop is positioned within the stop receptacle of the of the flexible cantilever latch; and then sliding the second connection interface arrangement along the aligned first and second reference axes from the first position to a second position in which:
a) the interlock is received within and interlocked with the groove portion of the attachment opening; and
b) the stop is positioned within the interlock receiving portion of the enlarged portion of the attachment opening with the stop surface of the stop opposing the stop surface at the free end of the flexible cantilever latch; and wherein as the second connection interface arrangement is slid from the first position to the second position, the ramp surface causes the flexible cantilever latch to deflect from a latching position to an unlatched position, and wherein after the stop moves past the free end of the flexible cantilever latch the flexible cantilever latch elastically returns from the unlatched position to the latching position,
in combination with the rest of the claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references teach different configurations of connection interfaces between two components with latching, ramps, stoops, interlocking and elastic connections, but none teach the claimed first and second connections with the stop receptacle, ramp surface and flexible cantilever with the positions with the sliding and latched and unlatched positions:
US 6304707		US 6944389		US 7272291		US 7310471
US 7330629		US 2009/0044456	US 7502542		US 7664360
US 8123185		US 8285104		US 2013/0105420	US 8538227
US 2014/0205254	US 9042702		US 9057859		US 9541726
US 9684143		US 11194112		US 11199674

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883